THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 19, 2012 John Stickel Attorney-Advisor Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 Dear Mr. Stickel: In response to Ms. Bednarowski’s oral comments this morning, please be advised as follows: 1.The following language has been added in a number of marked locations:“There is no guaranty that we will be able to produce our first film even if we raise the minimum amount of this offering.” 2.The following language has been included in a number of marked locations.“We have no plans to use the website to solicit short films that we will then develop into screenplays and then into feature length films.”We have reviewed Amendment No. 11 and can find no locations with refer to the older concept of having a contest related to selecting a script/play/film. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Starflick.com
